
	
		I
		112th CONGRESS
		1st Session
		H. R. 1607
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2011
			Mr. Fincher
			 introduced the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To amend the Farm Security and Rural Investment Act of
		  2002 to extend the suspension of the limitation on the period for which certain
		  borrowers are eligible for guaranteed assistance.
	
	
		1.Short titleThis Act may be cited as the
			 Creating Real Opportunities for Prosperity (CROP)
			 Act.
		2.Suspension of
			 limitation on period for which borrowers are eligible for guaranteed
			 assistanceSection 5102 of the
			 Farm Security and Rural Investment Act of 2002 (7 U.S.C. 1949 note; Public Law
			 107–171) is amended by striking December 31, 2010 and inserting
			 December 31, 2013.
		
